                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
                                                             Case No.       1:20-CV-3127-SAB
 STATE OF WASHINGTON, et al.,
                                                             CIVIL MINUTES
                       Plaintiffs,                           DATE:          AUGUST 27, 2020
      -vs-


 DONALD J. TRUMP, in his official capacity as                VIDEO/ TELEPHONIC MOTION
 President of the United States of America; UNITED           HEARING
 STATES OF AMERICA; LOUIS DEJOY, in his
 official capacity as Postmaster General; and
 UNITED STATES POSTAL SERVICE,

                       Defendants.




                                     Chief Judge Stanley A. Bastian
        Michelle Fox                                 01                        Marilynn McMartin
    Courtroom Deputy                           Law Clerk                         Court Reporter


            Kristen Beneski – video
Cristina Sepa, State of Washington, by telephone
Jeffrey Dunlap, State of Maryland, by telephone
Angela Behrens, State of Minnesota, by telephone
  James Smith, State of Oregon, by telephone                       Joseph Borson - video
  Carol Lewis, Commonwealth of Virginia, by
                    telephone




               Plaintiffs’ Counsel                                   Defendants’ Counsel

     [ ] Open Court                        [ ] Chambers                     [ X ] Telecon/Video


[ X ] ORDER FORTHCOMING

CONVENED: 1:00 P.M.           ADJOURNED: 1:53 P.M.         TIME: 53 MIN.        CALENDARED        [ X ]
State of WA, et al. –vs- Trump, et al.                                                 August 27, 2020
1:20-CV-3127-SAB                                                                       Page 2
Telephonic Scheduling Conference Hearing

Court addresses counsel.

Motion for Expedited Discovery, ECF No. 14

K. Beneski presents argument on Motion for Expedited Discovery and ask to have defendants respond within
10 days.

J. Borson presents argument against Motion for Expedited Discovery.

K. Beneski presents reply argument.

Court addresses counsel regarding motions that may be filed. Good Cause for expedited discovery. 10
interrogatories and 2 requests for productions. Answers will be provided in 10 days. Set hearing on September
17, 2020 in person or by video. Counsel shall confer and determine motion deadlines. Report to the Court by
Monday with deadlines and confirm that September 17, 2020 will work.
